


Exhibit 10.2




WEYERHAEUSER COMPANY
2013 LONG-TERM INCENTIVE PLAN
2015 PERFORMANCE SHARE AWARD
TERMS AND CONDITIONS (U.S.)


Pursuant to your Grant Notice (the “Grant Notice”) and these Performance Share
Award Terms and Conditions, Weyerhaeuser Company has granted to you under its
2013 Long-Term Incentive Plan (the “Plan”) the number of Performance Share
Awards (“Awards”) indicated in your Grant Notice at the market value indicated
in your Grant Notice (the “Grant”). The Grant was made as of the date of the
Compensation Committee action authorizing the Grant (the “Grant Date”). You may
decline this Grant by notifying the Compensation and Benefits Department at
bened@weyerhaeuser.com within one month of the Grant Date. If you decline this
Grant, you will not be entitled to any award, benefit, or other compensation in
lieu thereof.
Capitalized terms used but not defined in this document have the definitions
given to such terms in the Plan. Awards represent the Company’s unfunded and
unsecured promise to issue shares of Company Common Stock to you at a future
date based upon satisfaction of certain performance criteria, subject to the
terms of this document and the Plan. You have no rights to or under the Awards
other than the rights of a general unsecured creditor of the Company. In
addition, the Awards have the following terms and conditions:
1.    Earning and Vesting of Awards. You will earn the Awards granted to you
only if the Company achieves certain business targets over a three-year
performance period and, except as otherwise provided in Section 3, you remain
employed by the Company or Related Company through the end of the performance
period. The performance period begins on January 1 of the year the Awards are
granted and ends on December 31 of the second year following the year of the
grant. For example, for Awards granted in 2015 the three-year performance period
will be January 1, 2015 through December 31, 2017. You will earn the level of
Awards shown in the table below based on the Company’s performance in achieving
the specified business targets. All Awards will be earned and vest on the third
anniversary of the Grant Date, subject to the Compensation Committee certifying
achievement of the business targets.


TSR Percentile Rank
Payout %
of Target Awards
< 25th percentile
0%
25th percentile
50%
50th percentile
100%
≥75th percentile
150%

Note: Payout percentages for TSR performance above the 25th percentile will be
linearly interpolated between percentiles with a maximum of 150%.

1

--------------------------------------------------------------------------------






The business targets to be measured will be Weyerhaeuser Company’s total
shareholder return (“TSR”) over the three-year performance period measured
against (1) TSR for the Standard & Poor’s 500 index of companies and (2) TSR for
an industry peer group of companies. Each business target (i.e., TSR versus S&P
500 and TSR versus industry peer group) will be weighted 50% in determining
earned Awards. TSR measures the percentage change in share price from the
beginning of the performance period to the end of the performance period and
assumes immediate reinvestment of dividends when declared at the closing share
price on the date declared. A list of the companies included in the industry
peer group is attached as Exhibit A. The maximum number of shares that can be
earned under a Grant is 150% of target.
All determinations with respect to Awards will be made by the Compensation
Committee, including determinations as to TSR and the level of Awards earned.
The Compensation Committee shall make adjustments to the constituent companies
in the S&P 500 and in the industry peer group based on certain changes to such
companies (e.g., with respect to corporate events such as merger, tender offer,
liquidation or other significant events) in accordance with policies and
procedures adopted by the Compensation Committee during the first 90 days of the
performance period.
2.    Conversion of Awards and Issuance of Shares. Upon vesting of Awards in
accordance with Section 1, one share of Company Common Stock shall be issued for
each earned Award that vests on such date (the “Shares”), subject to the terms
of the Plan and this document. The Company will subtract from the vested Shares
the whole number of Shares necessary to satisfy any required Tax Withholding
Obligations as described in Section 9, and transfer the balance of the vested
Shares to you. No fractional shares of Common Stock shall be issued under this
Grant. The delivery of vested Shares shall occur as soon as practicable after
the vesting date specified in Section 1, but in all events by a date which is
within 30 days following such date.
3.    Termination of Employment; Death; Disability; Change in Control. In the
event of your termination of employment, death or Disability or a Change in
Control while Awards are outstanding, the following vesting and payment
provisions will apply. Within 30 days following each applicable release date
specified below, one share of Company Common Stock will be issued for each
earned Award that is scheduled for release on such date, subject to the terms of
the Plan and this document, and subject to any Tax Withholding Obligations as
described in Section 9 hereof.
(a)    Termination of Employment at Age 62. If you terminate employment at age
62 or older (such termination being referred to herein as “retirement”), and if
clause (ii) in the second paragraph of Section 3(f) is not applicable, you will
be entitled to receive all or a portion of your earned Awards as set forth
below, to be released on the same dates as provided for in Sections 1 and 2.
Specifically, your earned Awards will be released according to the following
schedule:
i.    If your retirement occurs on or after the one-year anniversary of the
Grant Date, your Awards will continue to be earned and paid in accordance with
the provisions of Section 1 and Section 2 based on actual performance results
for the applicable

2

--------------------------------------------------------------------------------




performance period, notwithstanding your termination of employment before the
vesting date.
ii.    If your retirement occurs before the one-year anniversary of the Grant
Date, the number of Awards will be pro-rated based on the number of months you
worked after the Grant Date. The number of Awards will be calculated by
multiplying (x) the actual number of Awards earned as of the end of the
three-year performance period by (y) a fraction, the numerator of which is the
number of months worked after the Grant Date (and before your retirement) and
the denominator of which is 12. The remaining Awards will be forfeited and no
Shares will be issued or issuable with respect to such forfeited portion of the
Awards. The earned pro-rated Awards will vest and be released as provided in
Sections 1 and 2 above.
(b)    Termination of Employment Due to Job Elimination. If your employment is
involuntarily terminated due to the elimination of your position with the
Company or any Related Company, and if clause (ii) in the second paragraph of
Section 3(f) is not applicable, your Awards will continue to vest as provided in
Section 1 for one year following your termination and your earned and vested
Awards will be released as provided in Section 2. The remaining unvested portion
of your Awards as of the one-year anniversary of your termination date will be
forfeited and no Shares will be issued or issuable with respect to such
forfeited portion of the Awards. For example, if your termination occurs more
than one year before the scheduled vesting date (i.e., the third anniversary of
the Grant Date), then all Awards with respect to that performance period will be
forfeited and no Shares will be issued or issuable with respect to such
forfeited Awards.
(c)    Termination of Employment for Other Reasons. If your employment is
terminated before any of your Awards are earned and vest as provided in Section
1 and none of the other provisions of this Section 3 apply, any Awards that are
not vested on the date of your termination are immediately forfeited and no
Shares will be issued or issuable with respect to such forfeited portion of the
Awards.
(d)    Termination of Employment for Cause. If your employment is terminated for
Cause (defined below), then notwithstanding anything to the contrary herein,
including but not limited to Section 3(a), any outstanding Awards will be
immediately forfeited at the time the Company or Related Company first notifies
you of your termination for Cause and no Shares will be issued or issuable with
respect to such forfeited Awards. In addition, if your employment or service
relationship is suspended pending an investigation of whether you will be
terminated for Cause, payment of all outstanding Awards may be suspended during
such period of investigation to the extent permissible under Section 409A of the
U.S. Internal Revenue Code of 1986, as amended (“Section 409A”). If, at the
conclusion of such investigation, your employment or service relationship is
terminated for Cause, all outstanding Awards shall be immediately forfeited as
provided above and you shall be required to promptly repay to the Company any
Shares relating to such Awards that were previously paid to you during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after your termination of service, any outstanding Awards
may be immediately terminated by the Compensation Committee.

3

--------------------------------------------------------------------------------




“Cause” means: (i) willful and continued failure to perform substantially your
duties with the Company or any Related Company after the Company or Related
Company delivers to you written demand for substantial performance specifically
identifying the manner in which you have not substantially performed your
duties; (ii) conviction of a felony; or (iii) willfully engaging in illegal
conduct or gross misconduct that is materially and demonstrably injurious to the
Company or any Related Company.
(e)    Death or Disability. In the event of your death or Disability while
actively employed, your Awards will continue to be earned and paid in accordance
with the provisions of Section 1 and Section 2 based on actual performance
results for the applicable performance period, notwithstanding your termination
of employment before the vesting date. In the event of your death, payment will
be made to your estate.
(f)    Change in Control. If a Change in Control occurs before the end of the
three-year performance period, the target performance level (i.e., 50th
percentile) will be deemed to have been achieved and you will be deemed to have
earned a payout percentage of 100% of your target Awards.
Following a Change in Control, your earned Awards will vest as set forth in
Section 1 and be released as set forth in Section 2, subject to the following
provisions of this Section 3(f): (i) your then-outstanding earned Awards will
immediately fully vest as of the effective date of the Change in Control in the
event that the Awards are not assumed, converted or replaced by the successor
entity to the Company, and, to the extent permissible under Section 409A, will
be released as of such date if such Change in Control qualifies as a “change in
control event” for purposes of Treas. Reg. § 1.409A-3(i)(5) (or successor
provisions); and (ii) subject to Section 15, your earned Awards will immediately
fully vest and be released as of the date of your separation from service (as
defined in Treas. Reg. §°1.409A-1(h) (or successor provisions)), provided that
such separation from service occurs within 24 full calendar months following the
effective date of the Change in Control and is either an involuntary separation
by the Company (which term includes, for purposes of this Section 3(f), any
Related Company and any successor entity) other than for Cause (as defined above
in Section 3(d)) or a voluntary separation by you for Good Reason.
“Good Reason” means, without your express written consent, the occurrence of any
one or more of the following events:
i.    a material reduction in your authority, duties, or responsibilities
existing immediately prior to the Change in Control;
ii.    within 24 months following a Change in Control, the Company’s requiring
you to be based at a location that is at least 50 miles farther from your
primary residence immediately prior to a Change in Control than is such
residence from the Company’s headquarters immediately prior to a Change in
Control, except for required travel on the Company’s business to an extent
substantially consistent with your business obligations as of the Grant Date;
iii.    a material reduction by the Company of your base salary as in effect
immediately prior to the Change in Control;

4

--------------------------------------------------------------------------------






iv.    a material reduction in the benefits coverage in the aggregate provided
to you immediately prior to the Change in Control; provided, however, that
reductions in the level of benefits coverage will not be deemed to be “Good
Reason” if your overall benefits coverage is substantially consistent with the
average level of benefits coverage of other executives who have positions
commensurate with your position at the acquiring company; or
v.    a material reduction in your level of participation, including your
target-level opportunities, in any of the Company’s short- and/or long-term
incentive compensation plans in which you participate as of the Grant Date (for
this purpose a material reduction shall be deemed to have occurred if the
aggregate “incentive opportunities” are reduced by 10% or more), or a material
increase in the relative difficulty of the measures used to determine the
payouts under such plans; provided, however, that reductions in the levels of
participation or increase in relative difficulty of payout measures will not be
deemed to be “Good Reason” if your reduced level of participation or difficulty
of measures in each such program remains substantially consistent with the level
of participation or difficulty of the measures of some or all other executives
who have positions commensurate with your position at the acquiring company.
In no event will your resignation be for Good Reason unless: (A) an event set
forth above has occurred and you provide the Company with written notice thereof
within 30 days after you have knowledge of the occurrence or existence of such
event, which notice specifically identifies the event that you believe
constitutes Good Reason; and (B) the Company fails to correct the event so
identified in all material respects within 30 days after receipt of such notice.
4.    Dividends. Except as otherwise specifically provided in this document, you
will not be entitled to any rights of a shareholder with respect to any
outstanding Awards. Notwithstanding the foregoing, if the Company declares and
pays dividends on Common Stock during the time period when Awards are
outstanding, you will be credited with additional amounts for each Award equal
to the dividend that would have been paid with respect to such Award if it had
been an actual share of Common Stock, which amount shall remain subject to any
restrictions (and as determined by the Administrator may be reinvested in Awards
or may be accrued as cash with or without interest) and shall vest and be paid
concurrently with the vesting and payment of the Awards upon which such dividend
equivalent amounts were paid based on actual performance results.
5.    No Rights as Shareholder until Vesting and Issuance of Shares. You will
not have any voting or any other rights as a shareholder of the Common Stock
with respect to the outstanding Awards. Upon vesting of the Awards and issuance
of shares of Common Stock, you will obtain full voting and other rights as a
shareholder of the Company.
6.    Securities Law Compliance. Notwithstanding any other provision of this
document, you may not sell the Shares acquired upon vesting and issuance of the
Awards unless such Shares are registered under the Securities Act of 1933, as
amended (the “Securities Act”), or, if such Shares are not then so registered,
such sale is exempt from the registration requirements of the Securities Act.
The sale of such Shares must also comply with other applicable laws and
regulations governing the Shares and you may not

5

--------------------------------------------------------------------------------




sell the Shares if the Company determines that such sale would not be in
material compliance with such laws and regulations.
7.    Non-Transferability of Awards. Notwithstanding any other provision of this
document, you may not sell, pledge, assign, hypothecate, transfer or dispose of
your Awards in any manner prior to the distribution to you of shares of Company
common stock in respect of such Awards. Awards shall not be subject to
execution, attachment or other process. Notwithstanding the foregoing, pursuant
to Section 3(e), Shares may be issued to your estate in the event of your death.
8.    Independent Tax Advice. Determining the actual tax consequences of
receiving or disposing of the Awards and Shares may be complicated. These tax
consequences will depend, in part, on your specific situation and also may
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company. You should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of Awards and Shares. You are
encouraged to consult with a competent tax advisor independent of the Company to
obtain tax advice concerning the receipt, vesting or disposition of the Awards
or Shares in light of your specific situation.
9.    Taxes and Withholding. You are ultimately liable and responsible for all
taxes owed in connection with the Awards, including federal, state, local, FICA,
or foreign taxes of any kind required by law, regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Awards. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the Grant or
vesting of the Awards or the subsequent sale of Shares issuable pursuant to the
Awards. The Company does not commit and is under no obligation to structure the
Awards to reduce or eliminate your tax liability.
When an event occurs in connection with the Awards (e.g., vesting) that the
Company determines results in any domestic or foreign tax withholding
obligation, whether national, federal, state or local, including any social tax
obligation (a “Tax Withholding Obligation”), to the extent required by law, and
to the extent permitted by Section 409A, the Company may retain without notice
from Shares issuable under the Awards or from salary or other amounts payable to
you, whole Shares or cash having a value sufficient to satisfy your Tax
Withholding Obligation.
The Company may refuse to issue any Shares to you until your Tax Withholding
Obligation is satisfied. You should be aware that, in accordance with the Plan,
a delay in satisfying your Tax Withholding Obligation could cause a forfeiture
of the Shares.
10.    Grant Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or confer or be deemed to confer any right for you to continue in the employ of,
or to continue any other relationship with, the Company or any Related Company
or limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without cause.

6

--------------------------------------------------------------------------------




11.    No Right to Damages. You will have no right to bring a claim or to
receive damages if any portion of the Grant is forfeited. The loss of existing
or potential profit in Awards will not constitute an element of damages in the
event of your termination of service for any reason even if the termination is
in violation of an obligation of the Company or a Related Company to you.
12.    Binding Effect. The terms and conditions of this Grant will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.
13.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. (a) All Awards under the Plan are discretionary in nature and may
be suspended or terminated by the Company at any time. (b) Each Grant is a
one-time benefit that does not create any contractual or other right to receive
future grants of Awards. (c) All determinations with respect to any such future
grants, including, but not limited to, the times when grants will be made, the
number of Awards subject to each grant, the grant price, vesting and other terms
applicable to the grant, and the time or times when each grant will be
exercisable, will be at the sole discretion of the Company. (d) Your
participation in the Plan is voluntary. (e) The value of the Grant is an
extraordinary item of compensation that is outside the scope of your employment
contract, if any. (f) The Grant is not part of normal or expected compensation
for purposes of calculating any severance, resignation, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments. (g) Except as may otherwise be explicitly provided in the
terms and conditions of this Grant, the vesting of the Grant ceases upon your
termination of employment for any reason and any unvested Awards will be
forfeited. (h) The future value of the Shares underlying the Grant is unknown
and cannot be predicted with certainty. (i) The Compensation Committee may
determine that Grants to you are subject to a formula-based maximum award amount
intended to qualify your Awards as “performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended. In
that case, your Awards shall be subject to the Section 162(m) provisions set
forth in Section 15 of the Plan and shall not exceed the maximum amounts
applicable under such Section 162(m) provisions.
14.    Employee Data Privacy. By accepting this Grant, you: (a) authorize the
Company (and your employer, if different, and any agent of the Company
administering the Plan or providing Plan recordkeeping services) to disclose to
the Company or any of its affiliates, and their respective agents in connection
with administering the Plan, any information and data the Company requests
(including personal data) in order to facilitate the grant of the Award and the
administration of the Plan; (b) agree that the Company (and your employer, if
different, and any of their respective agents in connection with administering
the Plan) may act as a data controller and/or data processor with respect to
such information and data and waive to the maximum extent permissible by law any
data privacy rights you may have with respect to such information and data; and
(c) authorize the Company and its agents to store and transmit such information,
including in electronic form, to its affiliates or agents in any country
(including countries which may not provide for data protection equivalent to the
United States).
15.    Compliance with Section 409A. To the extent that the Company determines
that the Awards are subject to Section 409A, these Terms and Conditions will be
interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the

7

--------------------------------------------------------------------------------




maximum extent possible. In addition, if the Awards are subject to Section 409A
and you must be treated as a “specified employee” within the meaning of Section
409A, any payments made on account of your separation from service for purposes
of Section 409A will be made at the time specified above in these Terms and
Conditions or, if later and to the extent required by Section 409A, on the date
that is six months and one day following the date of your separation from
service. To the extent that the Company determines that the Awards are subject
to Section 409A and fail to comply with the requirements of Section 409A, the
Company reserves the right (without any obligation to do so) to amend,
restructure, terminate or replace the Awards in order to cause the Awards to
either not be subject to Section 409A or to comply with the applicable
provisions of Section 409A.



8

--------------------------------------------------------------------------------




Exhibit A


Industry Peer Group Companies




Boise Cascade Company (BCC)
Canfor Corporation (CFP)
Catchmark Timber Trust, Inc. (CTT)
Deltic Timber Corporation (DEL)
Domtar Corporation (UFS)
International Paper Company (IP)
Louisiana-Pacific Corporation (LPX)
MeadWestvaco Corporation (MWV)
Plum Creek Timber Company (PCL)
Potlatch Corporation (PCH)
Rayonier Inc. (RYN)
The St. Joe Company (JOE)
Universal Forest Products, Inc. (UFPI)
West Frasier Timber Co. Ltd. (WFT)







9